DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species 1 (figs. 5 and 7) in the reply filed on October 13, 2020 is acknowledged.
Claims 1 – 22 are pending in the application with claims 10-12 being withdrawn.
Claim Objections
Claims 10 – 12 and 20 are objected to because of the following informalities. Appropriate correction is required.
Claims 10 – 12: “(Original)” should read --(Withdrawn)--.
Claim 20: “method of claim 20” should read --method of claim 19--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 9 recites the limitation “a previous iteration” in line 2. It is unclear as to what applicant means by this phrase. Is this iteration part of “successive control iterations” recited in the claim or some different kind of iteration different from “successive control iterations”? 
Claim 21 recites the limitation “wherein comparing the sensed output pressure against a reference pressure comprises comparing the sensed output pressure to a stored output pressure sensed in a previous iteration of the method
Claim 22 recites the limitation “comparing flagging a fault condition in the event that the sensed output pressure falls below the stored output pressure” in lines 1-2. It is unclear as to what applicant means by the phrase “comparing flagging”. Furthermore, it is unclear as to how the method claimed is capable of performing such a step. Figs. 5 and 7 which shows the claimed method as well as the disclosure in the specification does not provide any details in regards to when and/or how this step is performed. Furthermore, it unclear as to why a system would create or flag a fault condition when the sensed output pressure falls below the stored output pressure because, in the step recited in claim 21, when sensed output pressure is below the stored pressure value, the duty cycle of the motor is increased. Therefore, as best understood by the examiner, it is interpreted that a fault condition happens when sensed output pressure exceeds the stored output pressure.
Claim 22 is also rejected for being dependent on claim 21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 – 9 and 17 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naydenov et al. (US 2010/0043409 – herein after Naydenov.
In reference to claim 1, Naydenov discloses a pressurizer (motor-pump system, in fig. 1) for building pressure of a fluid (liquid) in a vessel (vessel = receptacle, i.e. object or space to contain something; ¶13: receptacle in the form of an injection line), the pressurizer comprising: a pump (8) having an outlet disposed to deliver the fluid to the vessel (in view of ¶13); a motor (7) configured to drive the pump according to a pulse-width modulated (PWM) drive signal (in view of ¶12); and a controller (15) configured to deliver the PWM drive signal to the motor (in view of ¶12); and a transducer (9) configured to generate a pressure signal indicative of a pressure of the fluid output from the pump, and to deliver the pressure signal to the controller (¶18, ¶25), wherein the controller is configured to adjust a duty cycle of the PWM drive signal based on the pressure signal (¶18, ¶25).
In reference to claim 2, Naydenov discloses the pressurizer, wherein the controller (15) is configured to adjust the duty cycle of the PWM drive signal based on a parameter of the pump (see claim 6 or ¶25: parameter of the pump is a pressure setpoint value).
In reference to claim 3, Naydenov discloses the pressurizer, wherein the parameter of the pump is a pressure rating of the pump [see claim 6 or ¶25: parameter of the pump is a pressure setpoint value; the pressure rating of the pump (i.e. a maximum pressure that the pump is intended to handle) is often considered when selecting a pressure setpoint value].
In reference to claim 4, Naydenov discloses the pressurizer, wherein the controller (15) is configured to initially specify a first duty cycle (see ¶55: 20% 
In reference to claim 5, Naydenov discloses the pressurizer, wherein the controller is configured to adjust the duty cycle in response to the pressure signal indicating that the pressure of the fluid output by the pump is approaching a user input setpoint pressure (see ¶55: duty cycle being adjusted from 20% to 90% in order to increase pressure from 1bar to 8bar; pressure value of 8bar is considered to be a user input setpoint pressure), and to halt power delivery to the motor in response to the pressure signal indicating that the pressure of the fluid output by the pump is higher than the user input setpoint pressure (see ¶18, ¶54).
In reference to claim 6, Naydenov discloses the pressurizer, wherein the controller (15) is configured to compare a measured pressure (from sensor 9) to a plurality of successively increasing thresholds (shown below in the table, in view of ¶55: increasing thresholds being from 1bar to 8bar), and to select a duty cycle corresponding to the first of the plurality of successively increasing thresholds that the measured pressure exceeds (controller 15 is capable of having the claimed features: the disclosure says that 8 bar is the max pressure in the example, thus this value is considered to be a set point pressure; the disclosure of Naydenov thus implies that if, for instance, sensed pressure is 4.5 bars, then duty cycle of 45% would be selected, and this 
D.R.
20%
30%
40%
50%
60%
70%
80%
90%
Pdr
1 bar
2 bar
3 bar
4 bar
5 bar
6 bar
7 bar
8 bar

Table shows variable duty ratio (D.R.) and it’s corresponding pressure value (Pdr) in view of the disclosure in ¶55
In reference to claim 7, Naydenov discloses the pressurizer, wherein each of the plurality of thresholds corresponds to a different percentage of the pressure rating of the pump [(a) if max pressure of 8 bar itself is considered to be a pressure rating of the pump, in which case pressure rating of the pump = user set point pressure, then threshold value are certain percentage of this pressure rating value OR (b) the pumps have certain pressure rating value associated with it and user set point pressure value is selected based on this pressure rating value; therefore if max pressure of 8 bar itself is considered to be a user set point pressure, then this value is certain percentage of pressure rating of the pump in Naydenov, thus making all threshold values also being certain percentage of pressure rating of the pump].
In reference to claim 8, Naydenov discloses the pressurizer, wherein the controller (15) is configured to increase the duty cycle as the pressure signal approaches the pressure rating of the pump (as disclosed in ¶55).
In reference to claim 9, Naydenov discloses the pressurizer, wherein the controller (15) is configured to adjust the duty cycle across successive control 
In reference to claims 17 – 20, the claims are the method claims. The pressurizer of Naydenov as above does not explicitly teach the method of operating the pressurizer; however, the pressurizer of Naydenov does teach all the structural limitations as set forth in claims 1-7. Therefore, if a prior art device, in its normal and usual operation, would necessarily perform the process or method claimed, then the process or method claimed will be considered to be obvious by the prior art device. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02(I). [Please note in the method claims the limitation “pump setting” is recited as “parameter” in the apparatus claim].
Claims 1 and 13 – 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohkubo et al. (US 2017/0037842 – herein after Ohkubo). 
In reference to claim 1, Ohkubo discloses a pressurizer (motor-pump system, in fig. 1) for building pressure of a fluid in a vessel (vessel = receptacle, i.e. object or space to contain something; ¶13: receptacle in the form of tank unit 2), the pressurizer comprising (see fig. 2): a pump (3) having an outlet (14) disposed to deliver the fluid to the vessel (2); a motor (4) configured to drive the pump according to a pulse-width modulated (PWM) drive signal (in view of ¶65); and a controller (5) configured to deliver the PWM drive signal to the a transducer (12) configured to generate a pressure signal indicative of a pressure of the fluid output from the pump, and to deliver the pressure signal to the controller (as seen in fig. 3), wherein the controller is configured to adjust a duty cycle of the PWM drive signal based on the pressure signal (¶60, ¶70-¶73).
In reference to claim 13, Ohkubo discloses the pressurizer, wherein the controller (15) is configured to receive a gain setting (amplification in step S.101), and adjust a duty cycle of the PWM drive signal based on the gain signal (see ¶90 and fig. 4).
In reference to claim 14, Ohkubo discloses the pressurizer, wherein the gain setting is one of a plurality of alternative gain settings boosting the duty cycle of the PWM drive signal by different amounts (see ¶90: depending on the tank size, amplification value is selected/chosen).
In reference to claim 15, Ohkubo discloses the pressurizer, wherein the plurality of alternative gain settings are preset gain settings corresponding to different known vessel sizes (see ¶90: depending on the tank size, amplification value is selected/chosen).
In reference to claim 16, Ohkubo discloses the pressurizer, wherein the motor (4), the controller (5), and the transducer (12) are supported (directly and/or indirectly) on a single base plate (plate being the frame in fig. 1 that carries all the components of the pump system).
Claims 1 – 3 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funabashi et al. (US 2017/0122304 – herein after Funabashi.
In reference to claim 1, Funabashi discloses a pressurizer (10, in fig. 1) for building pressure of a fluid in a vessel (vessel = receptacle, i.e. object or space to contain something; ¶13: receptacle in the form of a washing gun 17), the pressurizer comprising: a pump (12) having an outlet (12b) disposed to deliver the fluid to the vessel (17); a motor (14) configured to drive the pump according to a pulse-width modulated (PWM) drive signal (see fig. 4 which shows duty cycle pulses); and a controller (15) configured to deliver the PWM drive signal to the motor (14); and a transducer (32) configured to generate a pressure signal indicative of a pressure of the fluid output from the pump, and to deliver the pressure signal to the controller (¶28), wherein the controller is configured to adjust a duty cycle of the PWM drive signal based on the pressure signal (see fig. 4).
In reference to claim 2, Funabashi discloses the pressurizer, wherein the controller (15) is configured to adjust the duty cycle of the PWM drive signal based on a parameter of the pump (see ¶32 and figs. 3&4: parameter of the pump is a pressure setpoint value of 5MPa).
In reference to claim 3, Funabashi discloses the pressurizer, wherein the parameter of the pump is a pressure rating of the pump [see ¶32 and figs. 3&4: parameter of the pump is a pressure setpoint value of 5MPa; the pressure rating of the pump (i.e. a maximum pressure that the pump is intended to handle) is often considered when selecting a pressure setpoint value].
In reference to claim 17, Funabashi discloses a method of operating a pressurizer (10, in fig. 1) comprising a pump (12) driven by a motor (14), the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Naydenov in view of Skinner, Jr. et al. (US 2016/0265520 – herein after Skinner).
Naydenow remains silent on the step of sensed output pressure being compared to a stored output pressure sensed in a previous iteration of the method.
However, Skinner teaches the method, wherein comparing the sensed output pressure against a reference pressure comprises comparing the sensed output 
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the method in the pump of Naydenow by including a step of updating the stored lookup table as taught by Skinner in order to minimize variation between the sensed system pressure and the desired system pressure, as recognized by Skinner (in ¶17).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Naydenov in view of Skinner further in view of Bishop et al. (US 2018/0156211 – herein after Bishop).
Naydenow, as modified, remains silent on the step of flagging a fault condition in the event that the sensed output pressure falls below the stored output pressure (see 112b above for interpretation).
However, Bishopo teaches the method, wherein (in ¶6) a fault is determined and (in ¶44) the fault corresponds to an overpressure condition, wherein execution of the computer readable instructions further cause the microcontroller to interrupt power to the pump in response to the fault.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the method in the pump of Naydenow and Skinner by including a step determining a fault as taught by Bishopo in order to interrupt the operation of the pump when an overpressure condition is reached, as recognized by Bishopo.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746